Citation Nr: 0830425	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from August 1957 to August 
1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

In November 2006 correspondence the veteran indicated that he 
wished to withdraw his pending appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the issue of whether new and material 
evidence has been submitted to establish service connection 
for a back disability, also claimed as degenerative arthritis 
and lumbosacral strain, are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in November 2006, the veteran 
indicated that he wished to withdraw his pending appeal.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
properly withdrawn his appeal concerning the issue of whether 
new and material evidence has been submitted to establish 
service connection for a back disability, also claimed as 
degenerative arthritis and lumbosacral strain, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues and the appeal is 
dismissed.


ORDER

The appeal concerning the issue of whether new and material 
evidence has been submitted to establish service connection 
for a back disability, also claimed as degenerative arthritis 
and lumbosacral strain, is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


